 1
 2
 3
 4
 5                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
 6                                      FRESNO DIVISION
 7
                                      )                     Case No.: 1:18-cv-01439-SAB
 8    DAVID JACOBSON,                 )
                                      )
 9            Plaintiff,              )                    ORDER RE STIPULATION FOR
                                      )                    VOLUNTARY REMAND REMANDING
10       vs.                          )                    ACTION FOR FURTHER PROCEEDINGS
                                      )
11                                    )                    (ECF No. 13)
     COMMISSIONER OF SOCIAL SECURITY, )
12                                    )
                                      )
13            Defendant.              )
                                      )
14
15            David Jacobson (“Plaintiff”) filed this action seeking judicial review of a final decision of
16   the Commissioner of Social Security (“Commissioner” or “Defendant”) denying his application
17   for disability benefits pursuant to the Social Security Act. On June 17, 2019, the parties filed a
18   stipulation to remand this action for further administrative proceedings.

19            Accordingly, IT IS HEREBY ORDERED that this action is remanded back to the
     Commissioner of Social Security for further proceedings consistent with the terms of the
20
     stipulation. It is FURTHER ORDERED that judgment be entered in favor of Plaintiff David
21
     Jacobson and against Defendant Commissioner of Social Security. The Clerk of the Court is
22
     directed to CLOSE this action.
23
24
     IT IS SO ORDERED.
25
     Dated:     June 17, 2019
26                                                         UNITED STATES MAGISTRATE JUDGE
27
28
                                                       1
